UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1250


JUDY KAY MISKELL,

                        Plaintiff – Appellant,

          v.

ALLEN ROHRER, M.D.,

                        Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:12-cv-00742-CCB)


Submitted:   June 18, 2015                  Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judy Kay Miskell, Appellant Pro Se. Matthew Harold Fogelson,
Conrad W. Varner, VARNER & GOUNDRY, Frederick, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Judy       Kay    Miskell   appeals     the    district    court’s    order

granting Defendant’s motion to strike documents she filed in her

closed case.           On appeal, we confine our review to the issues

raised      in   the    Appellant’s    brief.       See   4th   Cir.   R.   34(b).

Because Miskell’s informal brief does not challenge the basis

for   the    district      court’s    disposition,    Miskell    has   forfeited

appellate review of the court’s order.                Accordingly, we affirm

the district court’s judgment.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                        AFFIRMED




                                         2